Citation Nr: 1404121	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from service for the period from June 30, 1970 to September 27, 1972, is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The appellant had active service from October 1969 to June 1970 and from June 1970 to September 1972. His awards and decorations include the Purple Heart Medal.

The appellant testified at a June 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The appellant was discharged from active duty with a discharge under other than honorable conditions.

2. The appellant was convicted by special court- martial for being absent without leave (AWOL) and was discharged to avoid further trial by courts-martial after a subsequent period of AWOL. 

3 The appellant's offenses committed during service were not minor and were willful and persistent; additionally, he was not insane at the time of the commission of these offenses.


CONCLUSION OF LAW

The appellant's other than honorable discharge due to willful and persistent misconduct is dishonorable for VA purposes and is therefore a bar to VA compensation benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 2010); 38 C.F.R. § 3.12 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the law as mandated by statute, and not the evidence, is dispositive of the appellant's appeal, The Veterans Claims Assistance Act (VCAA) of 2000 is not applicable. See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); VAOPGCPREC 5-2004. As such, no further action is required pursuant to the VCAA.

Merits of the Claim

The appellant primarily argues that he should be granted VA benefits due to his combat service in Vietnam. He appears to argue that he was not mentally sound at the time of the military offenses, and his periods of AWOL were all caused by his Vietnam service. However, the record indicates that prior to being assigned to Vietnam, the appellant had a period of AWOL for approximately 53 days. The appeal will be denied. 

Service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d).

Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits. See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, which are at issue in this appeal, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Thus, "insanity" is a defense to all statutory and regulatory bars.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a).

When the question is whether an individual was insane at the time of an offense leading to his or her court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a). 38 C.F.R. § 3.354(b). Notably, mental illness is not identical to "insanity." Beck v. West, 13 Vet. App. 535, 539 (2000). In addition, insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996). There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge. Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The facts of this case are not in substantial dispute. The appellant served on active duty from October 1969 to June 1970 and from June 1970 to September 1972; he was discharged under other than honorable conditions for his second period of service. The appellant was awarded a purple heart for wounds received in action in Vietnam in February 1971. His records indicated that he was AWOL from September 6, 1970 to October 28, 1970, from February 16, 1972 to February 23, 1972, from March 20, 1972 to April 17, 1972, and dropped from the rolls from April 18, 1972 to August 21, 1972.

The appellant contends that the violence and death that he witnessed during combat drove him essentially insane and that is why he went AWOL following his return from service in Vietnam. The records indicate, however, that his initial period of AWOL occurred prior to his service in Vietnam. The appellant provided a private treatment record that diagnosed him with posttraumatic stress disorder (PTSD) on Axis I. 

While the appellant contends that he was "insane" during his active duty service, there is nothing in the record that supports this contention. He requested in August 1972 to be discharged from the military for the good of the service under other than honorable conditions to avoid a special court martial. He was notified at the time that this discharge would bar him from receiving any VA benefits. There was no indication at that time that he was "insane." 

An "insane" person, for VA purposes is someone, who, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or someone who interrupts the peace of society, or someone who becomes antisocial. There is no indication that the appellant interrupted the peace of society or became antisocial. There is also no indication that the appellant deviated from his normal method of behavior. As indicated, the appellant went AWOL prior to his service in Vietnam. 

The appellant's representative argued at his June 2012 hearing that the appellant was young and had limited coping skills, and that witnessing the death and destruction caused his mental state to deteriorate. There is no indication that the appellants mental state had deteriorated during his active duty service. 

For the reasons and bases expressed above, the Board finds that the appellant's discharge from military service in September 1972 is considered to have been issued under other than honorable conditions. Accordingly, the appellant's character of discharge constitutes a bar to the payment of VA benefits. An exception is not warranted because the appellant was not insane at the time of the commission of the offenses which led to his other than honorable discharge. See 38 C.F.R. § 3.12(b) (2013). 

Because the law, and not the facts, is dispositive of the issue on appeal, the appellant has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER ON NEXT PAGE

ORDER

Entitlement to VA benefits, based on a period of service from June 30, 1970 to September 27, 1972, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


